
	
		I
		112th CONGRESS
		1st Session
		H. R. 653
		IN THE HOUSE OF REPRESENTATIVES
		
			February 11, 2011
			Ms. Speier (for
			 herself, Mr. Hastings of Florida, and
			 Mr. Filner) introduced the following
			 bill; which was referred to the Committee
			 on Financial Services
		
		A BILL
		To amend the Gramm-Leach-Bliley Act to improve
		  regulations dealing with the disclosure by financial institutions of nonpublic
		  personal information, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Financial Information Privacy Act of
			 2011.
		2.Obligations with
			 respect to disclosure of personal information
			(a)In
			 generalThe
			 Gramm-Leach-Bliley Act is amended—
				(1)in section
			 501(b)—
					(A)in paragraph (1),
			 by inserting after security the following: , integrity,
			 ; and
					(B)in paragraph (2),
			 by striking or integrity and inserting , integrity, or
			 confidentiality;
					(2)by striking
			 section 502 and inserting the following new sections:
					
						502.Obligations
				with respect to disclosures of personal information to nonaffiliated third
				parties
							(a)Notice
				requirementExcept as otherwise provided in this subtitle, a
				financial institution may not, directly or through any affiliate, disclose to a
				nonaffiliated third party any nonpublic personal information, unless such
				financial institution provides or has provided to the consumer a notice that
				complies with section 503.
							(b)Opt In before
				disclosure is permittedA
				financial institution may not disclose nonpublic personal information to a
				nonaffiliated third party unless the financial institution has obtained the
				express consent of the consumer on an express consent form that—
								(1)complies with the
				requirements of subsection (e); and
								(2)authorizes the
				financial institution to disclose or share the nonpublic personal
				information.
								(c)Non-Discriminatory
				treatment
								(1)In
				generalA financial
				institution shall not discriminate against a consumer or deny an otherwise
				qualified consumer a financial product or service or offer a financial product
				or service on less favorable terms and conditions, except as permitted in
				subsection (d), because the consumer has not provided the express consent
				described under subsection (b).
								(2)ExceptionWith respect to a consumer who has not
				provided a financial institution with the express consent described under
				subsection (b)—
									(A)nothing in this section shall prohibit such
				institution from denying the consumer a financial product or service if the
				institution can not provide such product or service to the consumer without
				such express consent; and
									(B)such institution
				shall not be required to offer a financial product or service to the customer
				if such product or service cannot be offered to the consumer without such
				express consent.
									(d)Incentives and
				discounts permittedNothing in this section shall be construed to
				prohibit a financial institution from offering reasonable incentives or
				discounts in exchange for a consumer providing the express consent described
				under subsection (b).
							(e)Consent form
				requirementsAn express
				consent form complies with the requirements of this subsection if it meets the
				following criteria:
								(1)It is a separate
				document, not attached to any other document.
								(2)It is dated and
				signed by the consumer.
								(3)It clearly and
				conspicuously discloses that by signing, the consumer is consenting to the
				disclosure to nonaffiliated third parties of nonpublic personal information
				pertaining to the consumer.
								(4)It clearly and
				conspicuously discloses—
									(A)that the consent
				will remain in effect until revoked by the consumer;
									(B)that the consumer
				may revoke the consent at any time; and
									(C)the procedure for
				the consumer to revoke consent.
									(5)It clearly and
				conspicuously informs the consumer that—
									(A)the financial
				institution will maintain the form or a true and correct copy;
									(B)the consumer is
				entitled to a copy of the form upon request; and
									(C)the consumer may
				want to make a copy of the document for the consumer’s records.
									(6)Such other criteria as the Bureau of
				Consumer Financial Protection may determine appropriate.
								(f)Preexisting
				contractsNotwithstanding the
				prohibition under subsection (a), until January 1, 2012, a financial
				institution may disclose nonpublic personal information to a nonaffiliated
				financial institution pursuant to a preexisting contract with the nonaffiliated
				financial institution for purposes of offering a financial product or service,
				if such contract was entered into on or before January 1, 2011.
							(g)Limitation on
				the sharing of account number information for marketing purposesA financial institution shall not disclose,
				other than to a consumer reporting agency, an account number or similar form of
				access number or access code for a credit card account, debit card account,
				deposit account, or other transaction account of a consumer to any
				nonaffiliated third party for use in telemarketing, direct mail marketing, or
				other marketing through electronic mail to the consumer.
							502A.Obligations
				with respect to disclosures of personal information to affiliates
							(a)Notice
				requirementA financial institution may not disclose a consumer’s
				nonpublic personal information to an affiliate, or share such information with
				an affiliate, unless—
								(1)the financial
				institution has notified the consumer, in the disclosure described under
				section 503(a), that the nonpublic personal information may be disclosed to, or
				shared with, an affiliate of the financial institution; and
								(2)the consumer has
				not directed that the nonpublic personal information not be disclosed or
				shared.
								(b)Exceptions
								(1)Common systems
				exclusionFor purposes of this section, a financial institution
				shall not be deemed to have disclosed information to, or shared information
				with, an affiliate merely because—
									(A)such information
				is—
										(i)maintained in
				common information systems or databases, where employees of the financial
				institution and its affiliate have access to those common information systems
				or databases; and
										(ii)subject to
				reasonable access controls consistent with whether or not the consumer has
				directed that the consumer’s nonpublic personal information not be disclosed to
				affiliates; or
										(B)a consumer
				accesses a website jointly operated or maintained by or on behalf of the
				financial institution and its affiliate.
									(2)Joint offerings
				with a nonaffiliated financial institutionThe prohibition under
				subsection (a) shall not apply to the release of a consumer’s nonpublic
				personal information by a financial institution with whom the consumer has a
				relationship to a nonaffiliated financial institution for purposes of jointly
				offering to the consumer a financial product or service if the following
				requirements are met:
									(A)The financial
				product or service is a product or service of, and is provided by, at least one
				of the financial institutions that is a party to the written agreement
				described under subparagraph (C).
									(B)The financial
				product or service is jointly offered, endorsed, or sponsored, and clearly and
				conspicuously identifies for the consumer the financial institutions that
				disclose and receive the disclosed nonpublic personal information.
									(C)The release of the
				consumer’s nonpublic personal information is made pursuant to a written
				agreement between the financial institutions and such agreement provides that
				the financial institution that receives the nonpublic personal information is
				required to maintain the confidentiality of the information and is prohibited
				from disclosing or using the information other than to carry out the joint
				offering or servicing of the financial product or service that is the subject
				of the written agreement.
									(D)The consumer has
				not directed that the consumer’s nonpublic personal information not be
				disclosed.
									(3)Information
				sharing among related entities
									(A)In
				generalThe prohibition under subsection (a) shall not apply to
				the sharing of nonpublic personal information between a financial institution
				and its wholly owned financial institution subsidiary, among financial
				institutions that are each wholly owned by the same financial institution,
				among financial institutions that are wholly owned by the same holding company,
				or among the insurance and management entities of a single insurance holding
				company system consisting of one or more reciprocal insurance exchanges which
				have a single corporation or its wholly owned subsidiaries providing management
				services to the reciprocal insurance exchanges if the following requirements
				are met:
										(i)The financial
				institution disclosing the nonpublic personal information and the entity
				receiving it are regulated by the same functional regulator. Notwithstanding
				the previous sentence, an insurer admitted in a State to transact insurance and
				licensed to write insurance policies shall be deemed to meet the requirement of
				this clause.
										(ii)The financial
				institution disclosing the nonpublic personal information and the entity
				receiving it are both principally engaged in the same line of business, and
				such line of business is one, and only one, of the following lines of
				business:
											(I)Insurance.
											(II)Banking.
											(III)Securities.
											(iii)The financial
				institution disclosing the nonpublic personal information and the entity
				receiving it share a common brand, other than a brand consisting solely of a
				graphic element or symbol, within their trademark, service mark, or trade name,
				which is used to identify the source of the products and services
				provided.
										(B)Rules of
				constructionFor purposes of this paragraph:
										(i)Determining the
				same functional regulatorIn determining whether two entities are
				regulated by the same functional regulator—
											(I)entities whose functional regulator is the
				Office of the Comptroller of the Currency, the Board of Governors of the
				Federal Reserve System, the National Credit Union Administration, or a State
				regulator of depository institutions shall be deemed to be regulated by the
				same functional regulator; and
											(II)entities whose
				functional regulator is the Securities and Exchange Commission, the United
				States Department of Labor, or a State securities regulator shall be deemed to
				be regulated by the same functional regulator.
											(ii)Wholly owned
				financial institution subsidiaryThe term wholly owned financial
				institution subsidiary includes a financial institution subsidiary
				wholly owned indirectly in a chain of one or more wholly owned financial
				institution subsidiaries.
										(4)Disclosure to
				affiliates permitted in certain circumstancesThe prohibition under subsection (a) shall
				not apply to a financial institution providing nonpublic personal information
				to an affiliate to perform services for or functions on behalf of the financial
				institution, if—
									(A)the financial
				institution notifies the consumer it is providing such information to the
				affiliate; and
									(B)the financial
				institution enters into a contract with the affiliate under which the affiliate
				agrees to maintain the confidentiality of such information.
									(5)Additional
				exclusionsThe prohibition
				under subsection (a) shall not apply to the disclosure of nonpublic personal
				information—
									(A)as necessary to
				effect, administer, or enforce a transaction—
										(i)requested or
				authorized by the consumer; or
										(ii)in connection
				with—
											(I)servicing or
				processing a financial product or service requested or authorized by the
				consumer;
											(II)maintaining or
				servicing the consumer’s account with the financial institution, or with
				another entity as part of a private label credit card program or other
				extension of credit on behalf of such entity; or
											(III)a proposed or
				actual securitization, secondary market sale (including sales of servicing
				rights), or similar transaction related to a transaction of the
				consumer;
											(B)with the express
				consent or at the direction of the consumer for a specific transaction;
									(C)as reasonably
				necessary to protect the confidentiality or security of the financial
				institution’s records pertaining to the consumer, the service or product, or
				the transaction therein;
									(D)as reasonably necessary to protect against
				or prevent actual or potential fraud, unauthorized transactions, claims, or
				other liability;
									(E)as reasonably necessary for required
				institutional risk control;
									(F)to resolve
				customer disputes or inquiries;
									(G)to persons holding
				a legal or beneficial interest relating to the consumer;
									(H)to persons acting
				in a fiduciary or representative capacity on behalf of the consumer;
									(I)as reasonably necessary to provide
				information to insurance rate advisory organizations, guaranty funds or
				agencies, applicable rating agencies of the financial institution, persons
				assessing the institution’s compliance with industry standards, and the
				institution’s attorneys, accountants, and auditors;
									(J)to the extent specifically required under
				other provisions of law and in accordance with the Right to Financial Privacy
				Act of 1978, to law enforcement agencies (including a Federal functional
				regulator, the Secretary of the Treasury under subchapter II of chapter 53 of
				title 31, United States Code, and chapter 2 of title I of Public Law 91–508 (12
				U.S.C. 1951–1959), a State insurance authority, or the Federal Trade
				Commission), self-regulatory organizations, or for an investigation on a matter
				related to public safety;
									(K)to a consumer
				reporting agency in accordance with the Fair Credit Reporting Act;
									(L)from a consumer
				report reported by a consumer reporting agency;
									(M)in connection with
				a proposed or actual sale, merger, transfer, or exchange of all or a portion of
				a business or operating unit if the disclosure of nonpublic personal
				information concerns solely consumers of such business or unit;
									(N)to comply with
				Federal, State, or local laws, rules, or other applicable legal
				requirements;
									(O)to comply with a
				properly authorized civil, criminal, or regulatory investigation or subpoena or
				summons by Federal, State, or local authorities; or
									(P)to respond to
				judicial process or government regulatory authorities having jurisdiction over
				the financial institution for examination, compliance, or other purposes as
				authorized by law.
									(c)ConstructionNothing
				in this section shall be construed as prohibiting a financial institution from
				disclosing or sharing nonpublic personal information as otherwise specifically
				permitted under this title.
							(d)Non-Discriminatory
				treatment
								(1)In
				generalA financial
				institution shall not discriminate against a consumer or deny an otherwise
				qualified consumer a financial product or service or offer a financial product
				or service on less favorable terms and conditions because the consumer has
				directed that the nonpublic personal information of the consumer not be
				disclosed.
								(2)ExceptionWith respect to a consumer who has directed
				that the nonpublic personal information of the consumer not be
				disclosed—
									(A)nothing in this section shall prohibit a
				financial institution from denying the consumer a financial product or service
				if the institution can not provide such product or service to the consumer
				without making such disclosure; and
									(B)such institution
				shall not be required to offer a financial product or service to the customer
				if such product or service cannot be offered to the consumer without such
				disclosure.
									(e)Compliance with
				section 502 requirements satisfies this sectionThe prohibition under subsection (a) shall
				not apply to disclosures made to an affiliate of a financial institution if,
				with respect to such affiliate, the financial institution has provided the
				consumer with the notice required under section 502(a) and received the express
				consent described under section 502(b), to the same extent as would be required
				for making a disclosure to a nonaffiliated third party under that
				section.
							(f)Limits on reuse
				of informationExcept as otherwise provided in this subtitle, an
				affiliate that receives from a financial institution nonpublic personal
				information shall not, directly or through an affiliate, disclose such
				information to any other person that is a nonaffiliated third party of both the
				financial institution and such affiliate, unless such disclosure would be
				permitted if made directly to such person by the financial
				institution.
							;
				(3)in section
			 503—
					(A)by striking
			 subsections (b), (d), and (e);
					(B)by redesignating
			 subsection (c) as subsection (b);
					(C)in paragraph (1)
			 of subsection (b), as so redesignated, by inserting after
			 subtitle, the following: and with respect to disclosing
			 nonpublic personal information to affiliates, consistent with section 502A of
			 this subtitle,; and
					(D)by adding at the
			 end the following new subsections:
						
							(c)Model disclosure
				form
								(1)In
				generalThe Board of
				Governors of the Federal Reserve System (before the designated transfer date)
				and the Bureau of Consumer Financial Protection (on and after the designated
				transfer date) shall develop a model disclosure form (hereinafter in this
				section referred to as the model form) to be used by financial
				institutions that seek the consent of a consumer to disclose nonpublic personal
				information. The model form shall meet all of the following
				requirements:
									(A)The model form shall have the title
				IMPORTANT PRIVACY CHOICES FOR CONSUMERS and the headers, if
				applicable, shall be as follows: Restrict Information Sharing With
				Companies We Own Or Control (Affiliates) and Restrict
				Information Sharing With Other Companies We Do Business With To Provide
				Financial Products And Services.
									(B)The title and
				headers shall be clearly and conspicuously displayed, and no text in the form
				shall be smaller than 10-point type.
									(C)The model form shall be designed to call
				attention to the nature and significance of the information in the form.
									(D)The model form shall present information in
				clear and concise sentences, paragraphs, and sections.
									(E)The model form shall use short explanatory
				sentences (an average of 15–20 words) or bullet lists whenever possible.
									(F)The model form shall avoid multiple
				negatives, legal terminology, and highly technical terminology whenever
				possible.
									(G)The model form shall avoid explanations
				that are imprecise and readily subject to different interpretations.
									(H)The model form provides wide margins, ample
				line spacing, and uses boldface or italics for key words.
									(I)The model form may not be more than one
				page.
									(J)The model form shall meet minimal clarity
				and readability standards.
									(2)Satisfaction of
				requirementsUse of the model
				form shall be presumed to satisfy the notice requirements of this
				section.
								(3)Alternate
				formsIf a financial
				institution uses a form other than the model form—
									(A)the financial institution may submit that
				form to the Board of Governors of the Federal Reserve System (before the
				designated transfer date) and the Bureau of Consumer Financial Protection (on
				and after the designated transfer date) for approval, and that approval shall
				constitute a rebuttable presumption that the form complies with this section;
				and
									(B)that form shall be filed with the Board of
				Governors of the Federal Reserve System (before the designated transfer date)
				and the Bureau of Consumer Financial Protection (on and after the designated
				transfer date) within 30 days after it is first used.
									(d)Additional
				requirements
								(1)Use of examples
				and explanationsA financial
				institution shall not be in violation of this section solely because the
				institution includes on the disclosure form one or more brief examples or
				explanations of the purpose or purposes for, or context within, which
				information will be shared, as long as those examples meet clarity and
				readability standards established by the Board of Governors of the Federal
				Reserve System.
								(2)Envelope
				requirementsIf sent in an envelope, the outside of the envelope
				in which the disclosure form is sent to the consumer shall clearly state in
				16-point boldface type IMPORTANT PRIVACY CHOICES. This
				requirement shall not apply if the form is sent to a consumer in the same
				envelope as a bill, account statement, or application requested by the
				consumer.
								(3)Mailing
				requirementsThe form may be sent in any of the following
				ways:
									(A)With a bill, other
				statement of account, or application requested by the consumer, in which case
				the information required by this title may also be included in the same
				envelope.
									(B)As a separate
				notice or with the information required by this title, and including only
				information related to privacy.
									(C)With any other
				mailing, in which case it shall be the first page of the mailing.
									(4)Consumer
				direction on disclosuresThe consumer shall be provided a
				reasonable opportunity prior to disclosure of nonpublic personal information to
				direct that nonpublic personal information not be disclosed. A consumer may
				direct at any time that his or her nonpublic personal information not be
				disclosed. A financial institution shall comply with a consumer’s directions
				concerning the sharing of his or her nonpublic personal information within 45
				days of receipt by the financial institution. When a consumer directs that
				nonpublic personal information not be disclosed, that direction is in effect
				until otherwise stated by the consumer. A financial institution that has not
				provided a consumer with annual notice pursuant to this section shall provide
				the consumer with a form that meets the requirements of this section, and shall
				allow 45 days to lapse from the date of providing the form in person or the
				postmark or other postal verification of mailing before disclosing nonpublic
				personal information pertaining to the consumer.
								(5)Non-continuing
				relationshipIf a financial institution does not have a
				continuing relationship with a consumer other than the initial transaction in
				which the product or service is provided, no annual disclosure requirement
				exists pursuant to this section as long as the financial institution provides
				the consumer with the form required by this section at the time of the initial
				transaction.
								(6)Response
				alternatives
									(A)In
				generalA financial institution shall include a self-addressed
				return envelope with the notice required under subsection (a) and a financial
				institution with assets of more than $25,000,000 shall—
										(i)additionally
				provide such envelope stamped with first class business reply postage;
				or
										(ii)provide two
				alternative cost-free means for consumers to communicate their privacy choices,
				such as calling a toll-free number, sending a facsimile to a toll-free
				telephone number, or using electronic means.
										(B)Contact
				informationA financial institution shall clearly and
				conspicuously disclose in the disclosure required by this section the
				information necessary to direct the consumer on how to communicate his or her
				choices, including the toll-free or facsimile number or website address that
				may be used, if those means of communication are offered by the financial
				institution.
									(7)Joint
				disclosuresA financial institution may provide a joint
				disclosure from it and one or more of its affiliates or other financial
				institutions, as identified in the disclosure, so long as the disclosure is
				accurate with respect to the financial institution and the affiliates and other
				financial institutions.
								(8)Rule of
				constructionNothing in this section may be construed as
				prohibiting a financial institution from marketing its own products and
				services or the products and services of affiliates or nonaffiliated third
				parties to customers of the financial institution as long as—
									(A)nonpublic personal
				information is not disclosed in connection with the delivery of the applicable
				marketing materials to those customers, except as permitted under section 502;
				and
									(B)in the case in
				which the applicable nonaffiliated third party may extrapolate nonpublic
				personal information about the consumer responding to those marketing
				materials, the applicable nonaffiliated third party has signed a contract with
				the financial institution under the terms of which—
										(i)the nonaffiliated
				third party is prohibited from using that information for any purpose other
				than the purpose for which it was provided, as set forth in the contract;
				and
										(ii)the financial
				institution has the right by audit, inspections, or other means to verify the
				nonaffiliated third party’s compliance with that contract.
										(9)Treatment of
				members of a single householdA notice provided to a member of a
				household shall be considered notice to all members of that household unless
				that household contains another individual who also has a separate account with
				the financial institution.
								(10)Electronic
				disclosure
									(A)In
				generalNotwithstanding subsection (a), the disclosure required
				under that subsection may only be made in electronic form if the following
				requirements are met:
										(i)The disclosure,
				and the manner in which the consent for electronic disclosures is obtained,
				meets all of the requirements for disclosures that are required by law to be in
				writing, as set forth in section 101 of the Electronic Signatures in Global and
				National Commerce Act.
										(ii)All other
				requirements applicable to the disclosure, as set forth in this subtitle, are
				met, including requirements concerning content, timing, form, and
				delivery.
										(iii)The disclosure
				is delivered to the consumer in a form the consumer may keep and print.
										(B)No envelope
				requiredAn electronic notice sent pursuant to this section is
				not required to include a return envelope.
									(C)Electronic
				replyAny electronic consumer reply to an electronic disclosure
				sent pursuant to this subtitle is effective. A person that electronically sends
				a disclosure required by this subtitle to a consumer may not by contract, or
				otherwise, eliminate the effectiveness of the consumer’s electronic
				reply.
									(D)Effect on
				Electronic Signatures in Global and National Commerce ActThis subtitle modifies the provisions of
				section 101 of the Electronic Signatures in Global and National Commerce Act.
				However, it does not modify, limit, or supersede the provisions of subsection
				(c), (d), (e), (f), or (h) of section 101 of the Electronic Signatures in
				Global and National Commerce Act, nor does it authorize electronic delivery of
				any disclosure of the type described in subsection (b) of section 103 of such
				Act.
									(11)Affinity
				partners
									(A)Affinity
				cardsWhen a financial institution and an organization or
				business entity that is not a financial institution (hereinafter in this
				paragraph referred to as an affinity partner) has an agreement
				to issue a credit card in the name of the affinity partner (hereinafter in this
				paragraph referred to as an affinity card), the financial
				institution may only disclose to the affinity partner in whose name the card is
				issued the following information pertaining to the financial institution’s
				customers who are in receipt of the affinity card:
										(i)The name, address,
				telephone number, and electronic mail address of the customers.
										(ii)The record of
				purchases made using the affinity card in a business establishment, including a
				website, bearing the brand name of the affinity partner.
										(B)Affinity
				financial product or serviceWhen a financial institution and an
				affinity partner have an agreement to issue a financial product or service,
				other than a credit card, on behalf of the affinity partner (hereinafter in
				this paragraph referred to as an affinity financial product or
				service), the financial institution may only disclose to the affinity
				partner the name, address, telephone number, and electronic mail address of the
				financial institution’s customers who obtained the affinity financial product
				or service.
									(C)Additional
				requirementsThe disclosures permitted under subparagraphs (A)
				and (B) may only be made if all of the following requirements are met:
										(i)The financial
				institution has provided the consumer a notice meeting the requirements of
				subsection (a), and the consumer has not directed that the consumer’s nonpublic
				personal information not be disclosed.
										(ii)The financial
				institution has a contractual agreement with the affinity partner that requires
				the affinity partner to maintain the confidentiality of the nonpublic personal
				information and prohibits affinity partners from using the information for any
				purpose other than verifying membership, verifying the consumer’s contact
				information, or offering the affinity partner’s own products or services to the
				consumer.
										(iii)The customer
				list is not disclosed in any way that reveals or permits extrapolation of any
				additional nonpublic personal information about any customer on the
				list.
										(D)Electronic mail
				noticesIf an affinity partner sends any message to any
				electronic mail addresses obtained from a financial institution, the message
				shall include the following:
										(i)The identity of
				the sender of the message.
										(ii)The identity of
				the entity that provided the electronic mail address to the affinity
				partner.
										(iii)A cost-free
				means for the recipient to notify the sender not to electronically mail any
				further message to the recipient.
										(E)ExceptionThis
				paragraph shall not apply to credit cards issued—
										(i)in
				the name of an entity primarily engaged in retail sales; or
										(ii)in a name
				proprietary to an entity primarily engaged in retail sales.
										(e)Annually
				definedFor purposes of this section and with respect to a
				relationship between a financial institution and a consumer, the term
				annually means at least once in any period of 12 consecutive
				months during which that relationship exists. The financial institution may
				define the 12-consecutive-month period, but shall apply it to the consumer on a
				consistent basis.
							(f)Non-Applicability
				of written notice in certain circumstancesNothing in this
				subtitle shall be construed as requiring a financial institution to provide a
				written notice to a consumer pursuant to section 502 or 502A if the financial
				institution does not disclose nonpublic personal information to any
				nonaffiliated third party or to any affiliate, except as allowed in this
				subtitle.
							;
					(4)by amending
			 section 504 to read as follows:
					
						504.RulemakingSuch regulations as may be necessary to
				carry out the purposes of this subtitle shall be prescribed—
							(1)before the
				designated transfer date, by each of the Federal banking agencies, the National
				Credit Union Administration, the Secretary of the Treasury, the Securities and
				Exchange Commission, and the Federal Trade Commission, after consultation as
				appropriate with representatives of State insurance authorities designated by
				the National Association of Insurance Commissioners; and
							(2)on and after the
				designated transfer date, by the Bureau of Consumer Financial
				Protection.
							;
				(5)in section
			 505—
					(A)by redesignating
			 subsections (b), (c), and (d) as subsections (c), (d), and (e),
			 respectively;
					(B)by inserting after
			 subsection (a) the following new subsection:
						
							(b)Transfer of
				responsibility to the Bureau of Consumer Financial ProtectionNotwithstanding subsection (a), on the
				designated transfer date, the enforcement powers of the Federal functional
				regulators under this subtitle shall be transferred to the Bureau of Consumer
				Financial Protection.
							;
				and
					(C)in subsection
			 (c)(1), as redesignated, by striking , to the extent practicable, as
			 standards prescribed pursuant to section 39(a) of the Federal Deposit Insurance
			 Act are implemented pursuant to such section;
					(6)in section 509, by
			 adding at the end the following new paragraph:
					
						(12)Designated
				transfer dateThe term
				designated transfer date shall have the meaning given such term
				under section 1062 of the Consumer Financial Protection Act of
				2010.
						;
				and
				(7)in the table of
			 contents, by striking the item relating to section 502 and inserting the
			 following new items:
					
						
							Sec. 502. Obligations with respect to
				disclosures of personal information to nonaffiliated third parties.
							Sec. 502A. Obligations with respect to
				disclosures of personal information to
				affiliates.
						
						.
				(b)Effective
			 dateThis Act, and the amendments made by this Act, shall take
			 effect on January 1, 2012.
			
